                      Case 18-25221-MAM          Doc 20     Filed 01/24/19     Page 1 of 3




         ORDERED in the Southern District of Florida on January 24, 2019.




                                                              Mindy A. Mora, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION

         IN RE:                                                              CASE NO.: 18-25221-MAM
                                                                                         CHAPTER 7
         Kathleen Mika Walas,
                Debtor.
         _________________________________/

                     ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY
                THIS CASE came on for hearing on January 24, 2019 on CITIBANK, N.A., as Trustee
        for FEDERAL DEPOSIT INSURANCE CORPORATION 2010-R1 Trust’s (“Secured
        Creditor”) Motion for Relief from the Automatic Stay (Docket No. 11). The Court heard
        argument of the Parties and has based its decision on the record. Accordingly, it is:
                ORDERED:
           1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.
           2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured
               Creditor’s interest in the following property located at 5510 N Ocean Drive 16B, Singer
               Island, FL 33404 in Palm Beach County, Florida and legally described as:
               Case 18-25221-MAM          Doc 20       Filed 01/24/19    Page 2 of 3



               CONDOMINIUM UNIT APT. 16-B IN WATER GLADES 300
               CONDOMINIUM,    A  CONDOMINIUM,     ACCORDING  TO  THE
               DECLARATION OF CONDOMINIUM THEREOF, RECORDED IN
               OFFICIAL RECORD BOOK 2566, PAGE 74, AND ANY AMENDMENTS
               THERETO, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY,
               FLORIDA; TOGETHER WITH AN UNDIVIDED INTEREST IN THE
               COMMON ELEMENTS DECLARED IN SAID DECLARATION OF
               CONDOMINIUM TO BE AN APPURTENANCE TO THE ABOVE
               DESCRIBED UNIT.

   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtors.
   4. Secured Creditor is further granted relief in order to contact the Debtors by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is granted.
   6. Attorneys’ fees in the amount of $750.00 and costs in the amount of $181.00 are awarded
       for the prosecution of this Motion for Relief from Stay, but are not recoverable from the
       Debtor(s) or the Debtor(s)’ Bankruptcy estate.
                                                 ###




Submitted by:
Nathalie Rodriguez
Robertson, Anschutz & Schneid, PL
Attorney for Creditor
6409 Congress Ave., Suite 100
Boca Raton, FL 33487


Nathalie Rodriguez, Esq. is directed to serve copies of this order on the parties listed and file a
certificate of service.

Kathleen Mika Walas
5510 N Ocean Dr # 16-B
Singer Island, FL 33404
              Case 18-25221-MAM   Doc 20   Filed 01/24/19   Page 3 of 3



John D. Segaul
300 S. Pine Island Rd #304
Plantation, FL 33324

Michael R Bakst
P. O. Box 407
West Palm Beach, FL 33402

Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
